The opinion of the court was delivered by
DeBlanc, J.
The action — in this case — is brought against’defendant 'by M. 0. Barry, as Inspector of Weights and Measures and informer, •and by the city of New Orleans, to recover from him a fine of fifty dollars, for having sold — in violation of sections 3921 and 3923 of the Bovised Statutes — an unstamped and incorrect measure. *
The judgment appealed from strictly corresponds with the plaintiffs demand and was rendered in their favor for the amount of the fine imposed by the State law.
A motion is made to dismiss the appeal, for the reason that our jurisdiction does not extend to the matter in dispute.
In answer to that motion, defendant contends :
1. That the laws relative to weights and measures are not self-■acting — that the Common Council of New Orleans are authorized to pass ordinances to insure, within the limits of the city, the execution of these laws — R. S. 3915 — and that, as without such an ordinance, their execution is not insured, the fine is therefore.imposed by said city.
2. .That if the fine be imposed by a State law; the State alone— through its proper officers — can sue for its violation.
■ That the fine is imposed by a State law, and not by a city ordinance, there is not the slightest doubt. It is the State law alone which provides : “ that no person shall buy or sell — by weight or measure, which <loes not correspond with the standard therein referred to, or is not *832stamped after the parishes have procured said standard, under tile penalty of fifty dollars for each offence, etc.”
Rev. St. sec 3921.
When the matter in dispute is under five hundred dollars, our jurisdiction extends to only those eases in which the constitutionality or legality of any tax, toll, or impost of any kind or nature whatsoever— or any fine, forfeiture, or penalty imposed by a municipal corporation, shall be in contestation — and, in criminal cases, on questions of law, whenever * * * a fine actually imposed exceeds three hundred dollars.
Const of 1868, art 74.
Here, the matter iii dispute is not a tax, toll or impost, nor a fine, forfeiture or penalty imposed by a municipal corporation, but a penalty of fifty dollars imposed by a State enactment, and which — according to the terms of the enactment — is “ to be recovered before any tribunal of competent jurisdiction; one half to the benefit of the informer, and the-other half to the parish in which the offender resides.
Rev. St. sect. 3921.
That matter — it is evident — does not fall within our jurisdiction.
It is — therefore—ordered that defendant’s appeal be, and it is hereby dismissed at his costs.